—In a proceeding pursuant to CPLR article 78 to review a determination of the respondent Zoning Board of Appeals of the Village of Pleasantville, dated November 30, 1998, which found that the prior nonconforming use of the subject property had changed, and denied the petitioner’s application for a use variance, the Zoning Board of Appeals of the Village of Pleasantville appeals from a judgment of the Supreme Court, Westchester County (Perone, J.), dated February 17, 2000, which granted the petition and annulled the determination.
Ordered that the judgment is affirmed, without costs or disbursements.
The Supreme Court properly rejected the appellant’s finding that the petitioner’s use of the property was not a permissible continuation of a preexisting legal nonconforming use (see, Rogers v Association for Help of Retarded Children, 308 NY 126, 132-133; People v Perkins, 282 NY 329, 330; Walter v Harris, 163 AD2d 619, 621; Allen v Hattrick, 87 AD2d 575). In light of our determination, we need not reach the appellant’s remaining contention. Ritter, J. P., Florio, H. Miller and Crane, JJ., concur.